DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 2/4/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDSes) submitted on 2/4/2022 and 11/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…responsive to determining that the access count is less than the a threshold…" (independent claim 1, lines 20-21).  The Examiner is uncertain if "the a threshold" refers to "a threshold" claimed on line 19 of independent claim 1 or to some other threshold and is thus unable to precisely determine the metes and bounds of intellectual property protection sought for the inventions of claims 1-6.  For the sake of examination, the Examiner has interpreted "…responsive to determining that the access count is less than the a threshold…" to read "…responsive to determining that the access count is less than a second threshold that is different from the threshold…"  Dependent claims 2-6, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.
Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 8 recites "…receiving, at a memory device, an access command corresponding to an address of a memory array to access; incrementing an access count stored in an access count register wherein the access count includes a quantity of access commands to the address in a protected region received at the memory device; responsive to determining that a mode register of the memory device is in a locked mode and responsive to determining that the access count is less than a threshold, determining whether the address is within the protected region of the memory array as indicated by a protected region register; responsive to determining that the address is within the protected region, determining whether a first key, from a number of keys, associated with the access command, from a number of access commands, matches a second key stored in a key register of the memory device, wherein each of the number of keys are provided with a different one of the number of access commands; responsive to determining that the first key matches the second key, allowing access to the address of the memory array by enabling a row driver of the memory device; responsive to determining that the first key does not match the second key, preventing access to the address of the memory array by preventing enablement of the row driver of the memory device…" (independent claim 8, lines 2-21).  The Examiner is uncertain as to the intended meaning of, for example, the recitations of "…access commands to the address in a protected region received at the memory device…" and "…determining whether a first key, from a number of keys, associated with the access command, from a number of access commands, matches a second key stored in a key register of the memory device, wherein each of the number of keys are provided with a different one of the number of access commands…" and is thus unable to determine the precise metes and bounds of the inventions of claims 8-15.  For the sake of examination, the Examiner has interpreted  "…receiving, at a memory device, an access command corresponding to an address of a memory array to access; incrementing an access count stored in an access count register wherein the access count includes a quantity of access commands to the address in a protected region received at the memory device; responsive to determining that a mode register of the memory device is in a locked mode and responsive to determining that the access count is less than a threshold, determining whether the address is within the protected region of the memory array as indicated by a protected region register; responsive to determining that the address is within the protected region, determining whether a first key, from a number of keys, associated with the access command, from a number of access commands, matches a second key stored in a key register of the memory device, wherein each of the number of keys are provided with a different one of the number of access commands; responsive to determining that the first key matches the second key, allowing access to the address of the memory array by enabling a row driver of the memory device; responsive to determining that the first key does not match the second key, preventing access to the address of the memory array by preventing enablement of the row driver of the memory device…" to read "…receiving, at a memory device, a first access command requesting access to an address of a memory array; incrementing an access count stored in an access count register wherein the access count counts a quantity of access commands, received at the memory device, requesting access to the address in a protected region of the memory array; responsive to determining that a mode register of the memory device is in a locked mode and responsive to determining that the access count is less than a threshold, determining whether the address is within the protected region of the memory array as indicated by a protected region register; responsive to determining that the address is within the protected region, determining whether a first key stored in the memory device, from a number of keys stored in the memory device, and associated with the first access command, from a number of types of access commands that the memory device is able to perform, matches a second key received with the first access command and stored in a key register of the memory device, wherein each of the number of keys stored in the memory device are associated with a different one of the number of access commands; responsive to determining that the first key matches the second key, allowing access to the address of the memory array by enabling a row driver of the memory device; responsive to determining that the first key does not match the second key, preventing access to the address of the memory array by preventing enablement of the row driver of the memory device…"  Dependent claims 9-15, which ultimately depend from independent claim 8, are rejected for carrying the same deficiency.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 16 recites "…responsive to determining that the received address corresponds to the protected region and responsive to determining that the first key matches the second key, enable a row driver of to activate a row, of the memory array, corresponding to the received address and increment the access count…" (independent claim 16, lines 18-21).  The Examiner is uncertain of the intended meaning of this recitation and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the inventions of claims 16-20.  For the sake of examination, the Examiner has interpreted "…responsive to determining that the received address corresponds to the protected region and responsive to determining that the first key matches the second key, enable a row driver of to activate a row, of the memory array, corresponding to the received address and increment the access count…" to read "…responsive to determining that the received address corresponds to the protected region and responsive to determining that the first key matches the second key, enable a row driver in the protected region of the memory array to activate a row of the protected region of the memory array, corresponding to the received address and increment the access count…"  Claim 17-20, which ultimately depend from independent claim 16, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2009/0249014 ("Obereiner") in view of USPGPUB 2014/0137271 ("Hyde") in view of USPGPUB 2007/0274284 ("Dendukuri") in view of USPGPUB 2014/0156923 ("Bains") and further in view of USPGPUB 2007/0038828 ("De Santis").
As per claim 1, Obereiner substantially teaches an apparatus (Obereiner, FIG. 1), comprising:
a memory array; a key register configured to store a first key used to determine whether access commands are allowed access to a protected region of the memory array; a protected region register configured to store addresses defining the protected region; a mode register; and control circuitry configured to: responsive to receiving a security mode initialization command from a host: store the first key in the key register; store a first address corresponding to the memory array in the protected region register, wherein the first address is a protected address and the first key corresponds to the protected address; determine whether to allow access to a second address corresponding to an access command based on whether the second address is within the protected region and based on whether a second key from a number of keys corresponding to the access command from a number of access commands matches the first key stored in the key register, wherein each key of the number of keys is provided with a different access command of the number of access commands: (Obereiner, Abstract; FIG. 1, reference numerals 100, 102, 104, 106, 108, 110, 112, 114, and 116; and paragraphs 0024-0036, where system 100 of Obereiner may include memory component 102 (e.g., flash memory) that may include memory 104 that can store and data.  Memory component 102 may also include access management component 116 that controls access to one or more of memory regions 106, 108, 110, and 112 based on authentication information that may be stored in authentication memory region 114.  Authentication memory region 114 may also be used to store information about an authentication value associated with one or more of memory regions 106, 108, 110, and 112 to indicate access control for the one or more of memory regions 106, 108, 110, and 112 (e.g., a default authentication value associated with one or more of memory regions 106, 108, 110, and 112 or simply unrestricted access).  The Examiner notes that authentication memory region 114 thus stores information that identifies whether a given memory region of the one or more memory regions 106, 108, 110, and 112 is protected from unauthenticated access.  The Examiner further notes that authentication memory region 114 may store information about which ones of the one or more memory regions 106, 108, 110, and 112 is protected (i.e., whether memory addresses within the one or more memory regions 106, 108, 110, and 112 are protected).  Authentication memory region 114 may also store an authentication credential (i.e., a first key) that may be compared to an authentication credential received from a user (i.e., a second key) to determine if the authentication credential received from the user (i.e., the second key) matches the authentication credential stored in authentication memory region 114 (i.e., the first key) in order to decide whether the user should be granted access to the one or more memory regions 106, 108, 110, and 112 or denied access to the one or more memory regions 106, 108, 110, and 112.  The Examiner notes that memory component 102 of Obereiner may be embodied as flash memory, which by definition activates row drivers to enable reading memory cells of the flash memory.  Obereiner therefore substantially teaches a memory array; a key register configured to store a first key used to determine whether access commands are allowed access to a protected region of the memory array; a protected region register configured to store addresses defining the protected region; a mode register; and control circuitry configured to: responsive to receiving a security mode initialization command from a host: store the first key in the key register; store a first address corresponding to the memory array in the protected region register, wherein the first address is a protected address and the first key corresponds to the protected address; determine whether to allow access to a second address corresponding to an access command based on whether the second address is within the protected region and based on whether a second key from a number of keys corresponding to the access command from a number of access commands matches the first key stored in the key register, wherein each key of the number of keys is provided with a different access command of the number of access commands).
Obereiner does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Hyde teaches data security and access tracking in memory.
As per claim 1, Hyde particularly teaches: 
an access count register to store an access count; responsive to determining that the access count is less than a second threshold that is different from the threshold, and responsive to allowing access to the second address, increment the access count register and enable a row driver: (Hyde, Abstract; FIG. 3A, reference numerals 300, 304, 306, 308, 312, and 314; and paragraphs 0066-0072 and 0291, where memory device 300 of Hyde comprises data security logic 306 that may be operable to perform at least one data security function 308 and that may also include counting logic 314 that counts a number of times data is read (i.e., accessed) from a selected portion of memory array 304.  Counting logic 314 of Hyde may be configured to count a number of times that data from a memory address is read.  When data is read a threshold number of times, further read operations of the data are not allowed.  The Examiner notes that the exemplary teachings of Hyde decrement a counter from a maximum value until a minimum value of remaining accesses is reached, at which point an exception is thrown (e.g., further access is denied); however, it would have been an obvious matter of design choice to modify the teachings of Hyde to increment from a minimum value of accesses (e.g., 0) until a maximum value for access count is reached.  Hyde therefore particularly teaches an access count register to store an access count; responsive to determining that the access count is less than a second threshold that is different from the threshold, and responsive to allowing access to the second address, increment the access count register and enable a row driver).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hyde and Obereiner before them before the instant application was effectively filed, to modify the system of Obereiner to include the principles of Hyde of tracking access count for given data and determining whether to allow access to the given data based on the tracked access count.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system security by implementing techniques to monitor operating conditions and memory accesses in order to deter attacks and attempted accesses of data stored on the memory device (Hyde, paragraphs 0116-0117).
Neither Obereiner nor Hyde appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Dendukuri teaches media inactivity detection in VoIP networks.
As per claim 1, Dendukuri particularly teaches:
taking an action in responsive to a lapse of time without receiving additional access commands to the protected region: (Dendukuri, Abstract, FIG. 2; and paragraphs 0024-0028, where the system of Dendukuri maintains an inactivity timer that measures a lapse of time since last activity was detected.  In combination with the combination of Hyde with Obereiner, which tracks accesses to memory locations, the activity timer of Dendukuri would track an amount of time since a last memory access was performed.  Dendukuri therefore particularly teaches taking an action in responsive to a lapse of time without receiving additional access commands to the protected region).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Dendukuri, Hyde, and Obereiner before them before the instant application was effectively filed, to modify the combination of Hyde with Obereiner to include the principles of Dendukuri of tracking an amount of time since a last detected activity.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system resource efficiency by taking action after a set period of inactivity (Dendukuri, paragraph 0028). 
None of Obereiner, Hyde, or Dendukuri appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bains teaches row hammer monitoring based on stored row hammer threshold value.
As per claim 1, Bains particularly teaches:
and reset the access count register: (Bains, Abstract; and paragraph 0054, where detector 310 clears an access count at a rank or bank granularity.  Bains therefore particularly teaches and reset the access count register).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bains, Dendukuri, Hyde, and Obereiner before them before the instant application was effectively filed, to modify the combination of Dendukuri with the combination of Hyde with Obereiner to include the principles of Bains of resetting an access counter.  
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system reliability by implementing techniques to reduce risk of data corruption within a memory device (Bains, Abstract). 
None of Obereiner, Hyde, Dendukuri, or Bains appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, De Santis teaches chip protection register lock circuit in a flash memory device.
As per claim 1, De Santis particularly teaches:
responsive to storing the first key and storing the first address, set the mode register to a locked mode; responsive to determining that the mode register is in the locked mode, determine whether the access count is less than a threshold: (De Santis, Abstract; Fig. 3; and paragraphs 0017-0022, where a lock bit register is programmed once and is then locked for further programming.  In order to determine which cells of nonvolatile memory are locked.  When a cell of memory is not locked, the memory cell is able to be accessed.  De Santis therefore particularly teaches responsive to storing the first key and storing the first address, set the mode register to a locked mode; responsive to determining that the mode register is in the locked mode, determine whether the access count is less than a threshold).
It would have been obvious to a person having ordinary skill in the art, having the teachings of De Santis, Bains, Dendukuri, Hyde, and Obereiner before them before the instant application was effectively filed, to modify the combination of Bains with the combination of Dendukuri with the combination of Hyde with Obereiner to include the principles of De Santis of locking memory cells.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system reliability and security by implementing a technique for managing programming of lock bits that decreases the chance that a lock bit will not be erased fully so that the end-user cannot program protection registers (De Santis, paragraph 0006). 
As per claim 2, the rejection of claim 1 is incorporated, and Obereiner further substantially teaches:
wherein the security mode initialization command is received from the host as part of an operation system initialization process: (Obereiner, Abstract; FIG. 1, reference numerals 100, 102, 104, 106, 108, 110, 112, 114, and 116; and paragraphs 0024-0036, where system 100 of Obereiner may include memory component 102 (e.g., flash memory) that may include memory 104 that can store and data.  Memory component 102 may also include access management component 116 that controls access to one or more of memory regions 106, 108, 110, and 112 based on authentication information that may be stored in authentication memory region 114.  Authentication memory region 114 may also be used to store information about an authentication value associated with one or more of memory regions 106, 108, 110, and 112 to indicate access control for the one or more of memory regions 106, 108, 110, and 112 (e.g., a default authentication value associated with one or more of memory regions 106, 108, 110, and 112 or simply unrestricted access).  The Examiner notes that authentication memory region 114 thus stores information that identifies whether a given memory region of the one or more memory regions 106, 108, 110, and 112 is protected from unauthenticated access.  The Examiner further notes that authentication memory region 114 may store information about which ones of the one or more memory regions 106, 108, 110, and 112 is protected (i.e., whether memory addresses within the one or more memory regions 106, 108, 110, and 112 are protected).  Authentication memory region 114 may also store an authentication credential (i.e., a first key) that may be compared to an authentication credential received from a user (i.e., a second key) to determine if the authentication credential received from the user (i.e., the second key) matches the authentication credential stored in authentication memory region 114 (i.e., the first key) in order to decide whether the user should be granted access to the one or more memory regions 106, 108, 110, and 112 or denied access to the one or more memory regions 106, 108, 110, and 112.  The Examiner notes that memory component 102 of Obereiner may be embodied as flash memory, which by definition activates row drivers to enable reading memory cells of the flash memory.  Obereiner therefore substantially teaches wherein the security mode initialization command is received from the host as part of an operation system initialization process).
As per claim 3, the rejection of claim 2 is incorporated, and Obereiner further substantially teaches:
wherein the host comprises an external processor coupled, via an interface, to a memory device comprising the control circuitry: (Obereiner, Abstract; and paragraphs 0058 and 0075, where system 500 can include a presentation component 504, which can be associated with host processor 402; presentation component 504 provides various types of user interfaces to facilitate interaction between a user and any component coupled to host processor 402.  Presentation component 504 is a separate entity that can be utilized with host processor 402 and associated components.  The Examiner notes that presentation component 504 and similar view components can be incorporated into host processor 402 or a stand-alone unit.  Obereiner therefore substantially teaches wherein the host comprises an external processor coupled, via an interface, to a memory device comprising the control circuitry); and
wherein the memory device is configured to receive the security mode initialization command via the interface: (Obereiner, paragraph 0058, where memory component 102 can receive information (e.g., data and commands) via interface component 312.  Obereiner therefore substantially teaches wherein the memory device is configured to receive the security mode initialization command via the interface).
As per claim 4, the rejection of claim 3 is incorporated, and Obereiner further substantially teaches:
wherein the memory device is configured to receive the key and the first address from the host via the interface: (Obereiner, paragraph 0030, where access management component 116 can receive authentication credentials from the user via a user interface.  Obereiner therefore substantially teaches wherein the memory device is configured to receive the key and the first address from the host via the interface).
As per claim 5, the rejection of claim 1 is incorporated, and Obereiner further substantially teaches:
wherein the control circuitry is configured to set the mode register to the locked mode responsive to receiving the security mode initialization command: (Obereiner, paragraphs 0026-0030, where one or more of the memory regions 106, 108, 110, and 112 can have authentication data associated therewith.  In addition, access management component 116 can facilitate setting authentication data of a user with regard to any of memory regions 106, 108, 110, and 112 in memory component 102 such that one or more of memory regions 106, 108, 110, and 112 are locked, requiring authentication prior to access due to having been initialized to a secure mode (and thus having received a "security mode initialization").  Initially, one or more of memory regions 106, 108, 110, and 112 can have a default authentication value to control access or can be unrestricted with no access controls.  Obereiner therefore substantially teaches wherein the control circuitry is configured to set the mode register to the locked mode responsive to receiving the security mode initialization command); and
wherein access to addresses within the protected region is allowed only when the mode register is set to an unlocked mode: (Obereiner, paragraphs 0096-0097, where access is enabled (i.e., the mode register is in unlocked mode) only when received authentication credentials match authentication credentials stored in memory component 102.  Obereiner therefore substantially teaches wherein access to addresses within the protected region is allowed only when the mode register is set to an unlocked mode).
As per claim 6, the rejection of claim 5 is incorporated, and Obereiner further substantially teaches wherein the control circuitry is further configured to:
responsive to a determination that the second address is within the protected region and the second key matches the first key, set the mode register from the locked mode to the unlocked mode: (Obereiner, paragraphs 0096-0097, where if it is determined that each of the respective sets of received authentication information match the authentication information associated with the memory region, access to the memory region can be enabled (i.e., unlocked).  Obereiner therefore substantially teaches responsive to a determination that the second address is within the protected region and the second key matches the first key, set the mode register from the locked mode to the unlocked mode); 
return the mode register to the locked mode subsequent to execution of the access command: (Obereiner, paragraphs 0097-0100, where after performance of the one or more authenticated operations, a close command may be received in which the close command is related to access of the memory region associated with the received authentication credential and facilitates disabling access to the memory region.  Obereiner therefore substantially teaches return the mode register to the locked mode subsequent to execution of the access command).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2009/0249014 ("Obereiner") in view of USPGPUB 2014/0137271 ("Hyde") in view of USPGPUB 2007/0274284 ("Dendukuri") in view of USPGPUB 2014/0156923 ("Bains") in view of USPGPUB 2007/0038828 ("De Santis") and further in view of USPGPUB 2009/0241200 ("Li").
As per claim 7, the rejection of claim 5 is incorporated, and Obereiner further substantially teaches:
wherein the control circuitry is further configured to maintain the mode register in the locked mode: (Obereiner, paragraphs 0026-0030, where one or more of the memory regions can have authentication data associated therewith in which one or more memory regions require authentication (i.e., are locked) in order to enable access; however, memory regions that have not been unlocked remain locked and thus unable to be accessed without successful authentication.  Obereiner therefore substantially teaches wherein the control circuitry is further configured to maintain the mode register in the locked mode).
None of Obereiner, Hyde, Dendukuri, Bains, or De Santis appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches security memory device and method for making same.
As per claim 7, Li particularly teaches:
and to allow access to addresses outside of the protected region when the mode register is in the locked mode and when the mode register is in the unlocked mode: (Li, Abstract; FIG. 2A; FIG. 3A; and paragraphs 0025-0029, where operation 204 makes a decision as to whether a read address is located within the protected-cell zone; when the read address is located in the free-cell zone, method 200 proceeds to read the data at the read address.  Similarly, when a write address is located in the free-cell zone, data may be written to the write address specified by a write operation.  Li therefore particularly teaches and to allow access to addresses outside of the protected region when the mode register is in the locked mode and when the mode register is in the unlocked mode).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li, De Santis, Bains, Dendukuri, Hyde, and Obereiner before them before the instant application was effectively filed, to modify the combination of De Santis with the combination of Bains with the combination of Dendukuri with the combination of Hyde with Obereiner to include the principles of Li of allowing unrestricted access to memory locations that are not located within a protected area of memory.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by enabling memory areas that do not contain sensitive data to be accessed without requiring authorization. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2009/0249014 ("Obereiner") in view of USPGPUB 2014/0137271 ("Hyde") in view of USPGPUB 2007/0274284 ("Dendukuri") in view of USPGPUB 2014/0156923 ("Bains") and further in view of USPGPUB 2007/0038828 ("De Santis").
As per claim 16, Obereiner substantially teaches an apparatus (Obereiner, FIG. 1), comprising:
a memory array; a mode register configured to identify whether a received address that is within a protected region is protected; a protected region register configured to store addresses defining the protected region of the memory array; a key register configured to store a second key used to determine whether access commands are allowed access to the protected region; and control circuitry configured to: access the mode register to determine whether a first key matches the second key stored in the key register, wherein the first key is provided with the access command; responsive to determining that the received address corresponds to the protected region and responsive to determining that the first key matches the second key, enable a row driver in the protected region of the memory array to activate a row of the protected region of the memory array, corresponding to the received address: (Obereiner, Abstract; FIG. 1, reference numerals 100, 102, 104, 106, 108, 110, 112, 114, and 116; and paragraphs 0024-0031, where system 100 of Obereiner may include memory component 102 (e.g., flash memory) that may include memory 104 that can store and data.  Memory component 102 may also include access management component 116 that controls access to one or more of memory regions 106, 108, 110, and 112 based on authentication information that may be stored in authentication memory region 114.  Authentication memory region 114 may also be used to store information about an authentication value associated with one or more of memory regions 106, 108, 110, and 112 to indicate access control for the one or more of memory regions 106, 108, 110, and 112 (e.g., a default authentication value associated with one or more of memory regions 106, 108, 110, and 112 or simply unrestricted access).  The Examiner notes that authentication memory region 114 thus stores information that identifies whether a given memory region of the one or more memory regions 106, 108, 110, and 112 is protected from unauthenticated access.  The Examiner further notes that authentication memory region 114 may store information about which ones of the one or more memory regions 106, 108, 110, and 112 is protected (i.e., whether memory addresses within the one or more memory regions 106, 108, 110, and 112 are protected).  Authentication memory region 114 may also store an authentication credential (i.e., a second key) that may be compared to an authentication credential received from a user (i.e., a first key) to determine if the authentication credential received from the user (i.e., the first key) matches the authentication credential stored in authentication memory region 114 (i.e., the second key) in order to decide whether the user should be granted access to the one or more memory regions 106, 108, 110, and 112 or denied access to the one or more memory regions 106, 108, 110, and 112.  The Examiner notes that memory component 102 of Obereiner may be embodied as flash memory, which by definition activates row drivers to enable reading memory cells of the flash memory.  Obereiner therefore substantially teaches a memory array; a mode register configured to identify whether a received address that is within a protected region is protected; a protected region register configured to store addresses defining the protected region of the memory array; a key register configured to store a second key used to determine whether access commands are allowed access to the protected region; and control circuitry configured to: access the mode register to determine whether a first key matches the second key stored in the key register, wherein the first key is provided with the access command; responsive to determining that the received address corresponds to the protected region and responsive to determining that the first key matches the second key, enable a row driver in the protected region of the memory array to activate a row of the protected region of the memory array, corresponding to the received address).
Obereiner does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Hyde teaches data security and access tracking in memory.
As per claim 16, Hyde particularly teaches:
an access count register to store an access count; determine whether the access count is greater than a threshold; responsive to determining that the access count is not greater than the threshold, determine whether the received address is in the protected region of the memory array; and increment the access count: (Hyde, Abstract; FIG. 3A, reference numerals 300, 304, 306, 308, 312, and 314; and paragraphs 0066-0072 and 0291, where memory device 300 of Hyde comprises data security logic 306 that may be operable to perform at least one data security function 308 and that may also include counting logic 314 that counts a number of times data is read (i.e., accessed) from a selected portion of memory array 304.  Counting logic 314 of Hyde may be configured to count a number of times that data from a memory address is read.  When data is read a threshold number of times, further read operations of the data are not allowed.  The Examiner notes that the exemplary teachings of Hyde decrement a counter from a maximum value until a minimum value of remaining accesses is reached, at which point an exception is thrown (e.g., further access is denied); however, it would have been an obvious matter of design choice to modify the teachings of Hyde to increment from a minimum value of accesses (e.g., 0) until a maximum value for access count is reached.  Hyde therefore particularly teaches an access count register to store an access count; determine whether the access count is greater than a threshold; responsive to determining that the access count is not greater than the threshold, determine whether the received address is in the protected region of the memory array; and increment the access count).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hyde and Obereiner before them before the instant application was effectively filed, to modify the system of Obereiner to include the principles of Hyde of tracking access count for given data and determining whether to allow access to the given data based on the tracked access count.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system security by implementing techniques to monitor operating conditions and memory accesses in order to deter attacks and attempted accesses of data stored on the memory device (Hyde, paragraphs 0116-0117).
Neither Obereiner nor Hyde appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Dendukuri teaches media inactivity detection in VoIP networks.
As per claim 16, Dendukuri particularly teaches:
taking an action in responsive to a lapse of time without receiving additional access commands to the protected region: (Dendukuri, Abstract, FIG. 2; and paragraphs 0024-0028, where the system of Dendukuri maintains an inactivity timer that measures a lapse of time since last activity was detected.  In combination with the combination of Hyde with Obereiner, which tracks accesses to memory locations, the activity timer of Dendukuri would track an amount of time since a last memory access was performed.  Dendukuri therefore particularly teaches taking an action in responsive to a lapse of time without receiving additional access commands to the protected region).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Dendukuri, Hyde, and Obereiner before them before the instant application was effectively filed, to modify the combination of Hyde with Obereiner to include the principles of Dendukuri of tracking an amount of time since a last detected activity.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system resource efficiency by taking action after a set period of inactivity (Dendukuri, paragraph 0028). 
None of Obereiner, Hyde, or Dendukuri appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bains teaches row hammer monitoring based on stored row hammer threshold value.
As per claim 16, Bains particularly teaches:
and reset the access count register: (Bains, Abstract; and paragraph 0054, where detector 310 clears an access count at a rank or bank granularity.  Bains therefore particularly teaches and reset the access count register).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bains, Dendukuri, Hyde, and Obereiner before them before the instant application was effectively filed, to modify the combination of Dendukuri with the combination of Hyde with Obereiner to include the principles of Bains of resetting an access counter.  
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system reliability by implementing techniques to reduce risk of data corruption within a memory device (Bains, Abstract). 
As per claim 17, the rejection of claim 16 is incorporated, and Obereiner further substantially teaches:
wherein the control circuitry is further configured to determine whether the received address is greater than a starting address of the protection region and less than an ending address of the protected region: (Obereiner, Abstract; FIG. 1, reference numerals 100, 102, 104, 106, 108, 110, 112, 114, and 116; and paragraphs 0024-0036, where system 100 of Obereiner may include memory component 102 (e.g., flash memory) that may include memory 104 that can store and data.  Memory component 102 may also include access management component 116 that controls access to one or more of memory regions 106, 108, 110, and 112 based on authentication information that may be stored in authentication memory region 114.  Authentication memory region 114 may also be used to store information about an authentication value associated with one or more of memory regions 106, 108, 110, and 112 to indicate access control for the one or more of memory regions 106, 108, 110, and 112 (e.g., a default authentication value associated with one or more of memory regions 106, 108, 110, and 112 or simply unrestricted access).  The Examiner notes that authentication memory region 114 thus stores information that identifies whether a given memory region of the one or more memory regions 106, 108, 110, and 112 is protected from unauthenticated access.  The Examiner further notes that authentication memory region 114 may store information about which ones of the one or more memory regions 106, 108, 110, and 112 is protected (i.e., whether memory addresses within the one or more memory regions 106, 108, 110, and 112 are protected).  Authentication memory region 114 may also store an authentication credential (i.e., a first key) that may be compared to an authentication credential received from a user (i.e., a second key) to determine if the authentication credential received from the user (i.e., the second key) matches the authentication credential stored in authentication memory region 114 (i.e., the first key) in order to decide whether the user should be granted access to the one or more memory regions 106, 108, 110, and 112 or denied access to the one or more memory regions 106, 108, 110, and 112.  The Examiner notes that memory component 102 of Obereiner may be embodied as flash memory, which by definition activates row drivers to enable reading memory cells of the flash memory.  The Examiner notes that the system of Obereiner has determined whether an address is within the protected region, which means that the system of Obereiner necessarily determines whether the address is both greater than the start address of the protected region and less than an end address of the protected region.  Obereiner therefore substantially teaches wherein the control circuitry is further configured to determine whether the received address is greater than a starting address of the protection region and less than an ending address of the protected region).
As per claim 18, the rejection of claim 16 is incorporated, and Obereiner further substantially teaches:
the control circuitry is configured to activate the row by providing a signal to the row driver of the memory array: (Obereiner, Abstract; FIG. 1, reference numerals 100, 102, 104, 106, 108, 110, 112, 114, and 116; and paragraphs 0024-0036, where system 100 of Obereiner may include memory component 102 (e.g., flash memory) that may include memory 104 that can store and data.  Memory component 102 may also include access management component 116 that controls access to one or more of memory regions 106, 108, 110, and 112 based on authentication information that may be stored in authentication memory region 114.  Authentication memory region 114 may also be used to store information about an authentication value associated with one or more of memory regions 106, 108, 110, and 112 to indicate access control for the one or more of memory regions 106, 108, 110, and 112 (e.g., a default authentication value associated with one or more of memory regions 106, 108, 110, and 112 or simply unrestricted access).  The Examiner notes that authentication memory region 114 thus stores information that identifies whether a given memory region of the one or more memory regions 106, 108, 110, and 112 is protected from unauthenticated access.  The Examiner further notes that authentication memory region 114 may store information about which ones of the one or more memory regions 106, 108, 110, and 112 is protected (i.e., whether memory addresses within the one or more memory regions 106, 108, 110, and 112 are protected).  Authentication memory region 114 may also store an authentication credential (i.e., a first key) that may be compared to an authentication credential received from a user (i.e., a second key) to determine if the authentication credential received from the user (i.e., the second key) matches the authentication credential stored in authentication memory region 114 (i.e., the first key) in order to decide whether the user should be granted access to the one or more memory regions 106, 108, 110, and 112 or denied access to the one or more memory regions 106, 108, 110, and 112.  The Examiner notes that memory component 102 of Obereiner may be embodied as flash memory, which by definition activates row drivers to enable reading memory cells of the flash memory.  Obereiner therefore substantially teaches the control circuitry is configured to activate the row by providing a signal to the row driver of the memory array).
As per claim 19, the rejection of claim 16 is incorporated, and Obereiner further substantially teaches wherein the control circuitry is further configured to:
receive an access command; responsive to receiving the access command, determine whether the first key corresponding to the access command matches the second key; and responsive to determining that the first key matches the second key, store a value representing a matching between the first key and the second key in the mode register: (Obereiner, Abstract; FIG. 1, reference numerals 100, 102, 104, 106, 108, 110, 112, 114, and 116; and paragraphs 0024-0031, where system 100 of Obereiner may include memory component 102 (e.g., flash memory) that may include memory 104 that can store and data.  Memory component 102 may also include access management component 116 that controls access to one or more of memory regions 106, 108, 110, and 112 based on authentication information that may be stored in authentication memory region 114.  Authentication memory region 114 may also be used to store information about an authentication value associated with one or more of memory regions 106, 108, 110, and 112 to indicate access control for the one or more of memory regions 106, 108, 110, and 112 (e.g., a default authentication value associated with one or more of memory regions 106, 108, 110, and 112 or simply unrestricted access).  The Examiner notes that authentication memory region 114 thus stores information that identifies whether a given memory region of the one or more memory regions 106, 108, 110, and 112 is protected from unauthenticated access.  The Examiner further notes that authentication memory region 114 may store information about which ones of the one or more memory regions 106, 108, 110, and 112 is protected (i.e., whether memory addresses within the one or more memory regions 106, 108, 110, and 112 are protected).  Authentication memory region 114 may also store an authentication credential (i.e., a second key) that may be compared to an authentication credential received from a user (i.e., a first key) to determine if the authentication credential received from the user (i.e., the first key) matches the authentication credential stored in authentication memory region 114 (i.e., the second key) in order to decide whether the user should be granted access to the one or more memory regions 106, 108, 110, and 112 or denied access to the one or more memory regions 106, 108, 110, and 112.  The Examiner notes that memory component 102 of Obereiner may be embodied as flash memory, which by definition activates row drivers to enable reading memory cells of the flash memory.  The Examiner notes that when the authentication keys match, the address within the protected memory area sought to be accessed is unlocked, which means that the mode register value corresponding to the memory address within the protected address is updated to reflect the "unlocked" status.  Obereiner therefore substantially teaches receive an access command; responsive to receiving the access command, determine whether the first key corresponding to the access command matches the second key; and responsive to determining that the first key matches the second key, store a value representing a matching between the first key and the second key in the mode register).
As per claim 20, the rejection of claim 19 is incorporated, and Obereiner further substantially teaches:
wherein the control circuitry is further configured to, responsive to determining that the first key does not match the second key, store a different value, representing that there is no match, in the mode register: (Obereiner, Abstract; FIG. 1, reference numerals 100, 102, 104, 106, 108, 110, 112, 114, and 116; and paragraphs 0024-0031, where system 100 of Obereiner may include memory component 102 (e.g., flash memory) that may include memory 104 that can store and data.  Memory component 102 may also include access management component 116 that controls access to one or more of memory regions 106, 108, 110, and 112 based on authentication information that may be stored in authentication memory region 114.  Authentication memory region 114 may also be used to store information about an authentication value associated with one or more of memory regions 106, 108, 110, and 112 to indicate access control for the one or more of memory regions 106, 108, 110, and 112 (e.g., a default authentication value associated with one or more of memory regions 106, 108, 110, and 112 or simply unrestricted access).  The Examiner notes that authentication memory region 114 thus stores information that identifies whether a given memory region of the one or more memory regions 106, 108, 110, and 112 is protected from unauthenticated access.  The Examiner further notes that authentication memory region 114 may store information about which ones of the one or more memory regions 106, 108, 110, and 112 is protected (i.e., whether memory addresses within the one or more memory regions 106, 108, 110, and 112 are protected).  Authentication memory region 114 may also store an authentication credential (i.e., a second key) that may be compared to an authentication credential received from a user (i.e., a first key) to determine if the authentication credential received from the user (i.e., the first key) matches the authentication credential stored in authentication memory region 114 (i.e., the second key) in order to decide whether the user should be granted access to the one or more memory regions 106, 108, 110, and 112 or denied access to the one or more memory regions 106, 108, 110, and 112.  The Examiner notes that memory component 102 of Obereiner may be embodied as flash memory, which by definition activates row drivers to enable reading memory cells of the flash memory.  The Examiner notes that when the authentication keys do not match, the address within the protected memory area sought to be accessed remains locked, which means that the mode register value corresponding to the memory address within the protected address remains in the "locked" status, and an indication is necessarily given by the mode register that the sought-after address remains inaccessible.  Obereiner therefore substantially teaches wherein the control circuitry is further configured to, responsive to determining that the first key does not match the second key, store a different value, representing that there is no match, in the mode register).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,256,427 ("Murphy") in view of USPGPUB 2014/0137271 ("Hyde").  The following table, in which similarities between independent claim 1 of the instant application and claims 1 and 5 of Murphy are highlighted in bold, illustrates that the invention of independent claim 1 is not patentably distinct from Murphy in view of Hyde:
Instant Application, Independent Claim 1
Murphy, Independent Claim 1 and Dependent Claim 5
1. An apparatus, comprising: a memory array; a key register configured to store a first key used to determine whether access commands are allowed access to a protected region of the memory array; a protected region register configured to store addresses defining the protected region; an access count register to store an access count; a mode register; and control circuitry configured to: responsive to receiving a security mode initialization command from a host: store the first key in the key register; store a first address corresponding to the memory array in the protected region register, wherein the first address is a protected address and the first key corresponds to the protected address; responsive to storing the first key and storing the first address, set the mode register to a locked mode; responsive to determining that the mode register is in the locked mode, determine whether the access count is less than a threshold; responsive to determining that the access count is less than the a threshold, determine whether to allow access to a second address corresponding to an access command based on whether the second address is within the protected region and based on whether a second key from a number of keys corresponding to the access command from a number of access commands matches the first key stored in the key register, wherein each key of the number of keys is provided with a different access command of the number of access commands; and responsive to allowing access to the second address, increment the access count register and enable a row driver; reset the access count register responsive to a lapse of time without receiving additional access commands to the protected region.

1. An apparatus, comprising: a memory array; a key register configured to store a first key used to determine whether access commands are allowed access to a protected region of the memory array; a protected region register configured to store addresses defining the protected region; an access count register to store an access count corresponding to a quantity of access commands received where the quantity of access commands are associated with an address in the protected region and include authenticated access commands and unauthenticated access commands; and control circuitry configured to: responsive to receiving a security mode initialization command from a host: store the first key in the key register; store a first address corresponding to the memory array in the protected region register, wherein the first address is a protected address and the first key corresponds to the protected address; determine that the access count is less than a threshold; responsive to determining that the access count is less than the threshold, determine whether to allow access to a second address corresponding to an access command based on whether the second address is within the protected region, based on whether a second key from a number of keys corresponding to the access command from a number of access commands matches the first key stored in the key register, wherein each of the number of keys are provided with a different one of the number of access commands; and reset the access count register responsive to a lapse of time without receiving additional access commands to the protected region.
5. The apparatus of claim 1, further comprising a mode register, wherein the control circuitry is configured to set the mode register to a locked mode responsive to receiving the security mode initialization command, and wherein access to addresses within the protected region is allowed only when the mode register is set to an unlocked mode.


Claims 1 and 5 of Murphy do not appear to explicitly claim the other limitations of claim 1 of the instant application beyond those highlighted in bold above; however, in an analogous art, Hyde teaches data security and access tracking in memory.
As per claim 1 of the instant application, Hyde particularly teaches: 
and responsive to allowing access to the second address, increment the access count register and enable a row driver: (Hyde, Abstract; FIG. 3A, reference numerals 300, 304, 306, 308, 312, and 314; and paragraphs 0066-0072 and 0291, where memory device 300 of Hyde comprises data security logic 306 that may be operable to perform at least one data security function 308 and that may also include counting logic 314 that counts a number of times data is read (i.e., accessed) from a selected portion of memory array 304.  Counting logic 314 of Hyde may be configured to count a number of times that data from a memory address is read.  When data is read a threshold number of times, further read operations of the data are not allowed.  The Examiner notes that the exemplary teachings of Hyde decrement a counter from a maximum value until a minimum value of remaining accesses is reached, at which point an exception is thrown (e.g., further access is denied); however, it would have been an obvious matter of design choice to modify the teachings of Hyde to increment from a minimum value of accesses (e.g., 0) until a maximum value for access count is reached.  Hyde therefore particularly teaches and responsive to allowing access to the second address, increment the access count register and enable a row driver.
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hyde and claims 1 and 5 of Murphy before them before the instant application was effectively filed, to modify claims 1 and 5 of Murphy to include the principles of Hyde of tracking access count for given data and determining whether to allow access to the given data based on the tracked access count.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system security by implementing techniques to monitor operating conditions and memory accesses in order to deter attacks and attempted accesses of data stored on the memory device (Hyde, paragraphs 0116-0117).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 25 of U.S. Patent No. 11,256,427 ("Murphy") in view of USPGPUB 2009/0249014 ("Obereiner").  The following table, in which similarities between independent claim 1 of the instant application and claims 1 and 5 of Murphy are highlighted in bold, illustrates that the invention of independent claim 1 is not patentably distinct from Murphy in view of Hyde:

Instant Application, Independent Claim 8
Murphy, Independent Claims 8 and 25
8. A method comprising: receiving, at a memory device, an access command corresponding to an address of a memory array to access; incrementing an access count stored in an access count register wherein the access count includes a quantity of access commands to the address in a protected region received at the memory device; responsive to determining that a mode register of the memory device is in a locked mode and responsive to determining that the access count is less than a threshold, determining whether the address is within the protected region of the memory array as indicated by a protected region register; responsive to determining that the address is within the protected region, determining whether a first key, from a number of keys, associated with the access command, from a number of access commands, matches a second key stored in a key register of the memory device, wherein each of the number of keys are provided with a different one of the number of access commands; responsive to determining that the first key matches the second key, allowing access to the address of the memory array by enabling a row driver of the memory device; responsive to determining that the first key does not match the second key, preventing access to the address of the memory array by preventing enablement of the row driver of the memory device; and resetting the access count register responsive to a lapse of time without receiving additional access commands to the protected region.

8. A method comprising: receiving, at a memory device, an access command corresponding to an address of a memory array to access; incrementing an access count stored in an access count register wherein the access count includes a quantity of access commands received at the memory device where the quantity of access commands are associated with an address in a protected region and include authorized access commands and unauthorized access commands; responsive to determining that the access count is less than a threshold, determining whether the address is within the protected region of the memory array as indicated by a protected region register; responsive to determining that the address is within the protected region, determining whether a first key, from a number of keys, associated with the access command, from a number of access commands, matches a second key stored in a key register of the memory device, wherein each of the number of keys are provided with a different one of the number of access commands; responsive to determining that the first key matches the second key, allowing access to the address of the memory array; responsive to determining that the first key does not match the second key, preventing access to the address of the memory array; and resetting the access count register responsive to a lapse of time without receiving additional access commands to the protected region.

25. An apparatus, comprising: a memory array; a mode register configured to identify whether a received address that is within a protected region is protected; a protected region register configured to store addresses defining the protected region of the memory array; an access count register to store an access count corresponding to a quantity of access commands received where the quantity of access commands are associated with an address in a protected region of the memory array and include authorized access commands and unauthorized access commands; a key register configured to store a second key used to determine whether access commands are allowed access to the protected region; and control circuitry configured to: determine whether the access count is greater than a threshold; responsive to determining that the access count is not greater than the threshold, determine whether the received address is in the protected region of the memory array; access the mode register to determine whether a first key matches the second key stored in the key register, wherein the first key, from a number of first keys, is provided with the access command, from a number of access commands, and wherein each of the number of keys are provided with a different one of the number of access commands; responsive to determining that the received address corresponds to the protected region and responsive to determining that the first key matches the second key, activate a row, of the memory array, corresponding to the received address; and reset the access count register responsive to a lapse of time without receiving additional access commands to the protected region.



Claims 8 and 25 of Murphy do not appear to explicitly claim the other limitations of claim 8 of the instant application beyond those highlighted in bold above; however, in an analogous art, Obereiner teaches secure management of memory regions in a memory.
As per claim 8 of the instant application, Obereiner particularly teaches: 	
responsive to determining that a mode register of the memory device is in a locked mode: (Obereiner, paragraphs 0096-0097, where access is enabled (i.e., the mode register is in unlocked mode) only when received authentication credentials for accessing a memory address match authentication credentials stored in memory component 102.  It follows that the mode of the mode register must be checked in order to determine whether the mode register is in the locked mode or unlocked mode; if the mode register is in locked mode and the received authentication credentials match the stored credentials, access to the memory address is allowed.  Obereiner therefore substantially teaches responsive to determining that a mode register of the memory device is in a locked mode).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Obereiner and claims 8 and 25 of Murphy before them before the instant application was effectively filed, to modify claims 8 and 25 of Murphy to include the principles of Obereiner of checking authentication credentials to determine whether to allow access to memory regions.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system security by implementing techniques for controlling access to memory that significantly reduce the risk of unauthorized access of memory regions (Obereiner, paragraph 0024).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 25 of U.S. Patent No. 11,256,427 ("Murphy").  The following table, in which similarities between independent claim 1 of the instant application and claims 17 and 25 of Murphy are highlighted in bold, illustrates that the invention of independent claim 1 is not patentably distinct from Murphy in view of Hyde:
Instant Application, Independent Claim 16
Murphy, Independent Claims 17 and 25
16. An apparatus, comprising: a memory array; a mode register configured to identify whether a received address that is within a protected region is protected; a protected region register configured to store addresses defining the protected region of the memory array; an access count register to store an access count; a key register configured to store a second key used to determine whether access commands are allowed access to the protected region; and control circuitry configured to: determine whether the access count is greater than a threshold; responsive to determining that the access count is not greater than the threshold, determine whether the received address is in the protected region of the memory array; access the mode register to determine whether a first key matches the second key stored in the key register, wherein the first key is provided with the access command; responsive to determining that the received address corresponds to the protected region and responsive to determining that the first key matches the second key, enable a row driver of to activate a row, of the memory array, corresponding to the received address and increment the access count; and reset the access count register responsive to a lapse of time without receiving additional access commands to the protected region.

25. An apparatus, comprising: a memory array; a mode register configured to identify whether a received address that is within a protected region is protected; a protected region register configured to store addresses defining the protected region of the memory array; an access count register to store an access count corresponding to a quantity of access commands received where the quantity of access commands are associated with an address in a protected region of the memory array and include authorized access commands and unauthorized access commands; a key register configured to store a second key used to determine whether access commands are allowed access to the protected region; and control circuitry configured to: determine whether the access count is greater than a threshold; responsive to determining that the access count is not greater than the threshold, determine whether the received address is in the protected region of the memory array; access the mode register to determine whether a first key matches the second key stored in the key register, wherein the first key, from a number of first keys, is provided with the access command, from a number of access commands, and wherein each of the number of keys are provided with a different one of the number of access commands; responsive to determining that the received address corresponds to the protected region and responsive to determining that the first key matches the second key, activate a row, of the memory array, corresponding to the received address; and reset the access count register responsive to a lapse of time without receiving additional access commands to the protected region.

17. A system, comprising: a host comprising a processing resource configured to execute an operating system (OS); and a memory device configured to: receive a security mode initialization command from the host in association with OS execution; responsive to receipt of the security mode initialization command: store a first key in a key register; and store a protected region indicator in a protected region register to generate a protected region of a memory array; responsive to a received access command, incrementing an access count stored in an access count register wherein the access count includes a quantity of access commands received at the memory device where the quantity of access commands are associated with an address in the protected region and include authorized access commands and unauthorized access commands; responsive to the received access command, determine whether a second address corresponding to the access command is within the protected region; responsive to determining that the second address is within the protected region and to determining that access count is less than a threshold, determine whether a second key, from a number of keys, associated with the access command, from a number of access commands, matches the first key, wherein each of the number of keys are provided with a different one of the number of access commands; responsive to determining that the second key matches the first key, allow access to the second address of the memory array; responsive to determining that the second key does not match the first key, prevent access to the second address of the memory array; and reset the access count register responsive to a lapse of time without receiving additional access commands to the protected region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135